UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7775


CLARENCE T. FOX, JR.,

                        Plaintiff – Appellant,

          v.

WARDEN DARLENE DREW; CARL DOZIER, Trust Fund Supervisor;
LUIS BERRIOS, Clinical Director; LINDA MCDANNOLD, a/k/a L.
MacDannold, Health Services Administrator; DAWN ALLENDER,
a/k/a D. Allender, Material Handler Supervisor,

                        Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Marcy G. Lewis, District Judge.
(8:12-cv-00421-MGL)


Submitted:   March 27, 2014                 Decided:     March 31, 2014


Before MOTZ, Circuit     Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clarence T. Fox, Jr., Appellant Pro Se. Marshall Prince, II,
Assistant United States Attorney, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Clarence    T.    Fox,    Jr.,    appeals   the   district     court’s

order accepting the recommendation of the magistrate judge and

denying relief on his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district    court.        Fox    v.     Drew,    No.   8:12-cv-00421-MGL     (D.S.C.

Sept. 4, 2013).            We dispense with oral argument because the

facts    and    legal     contentions      are    adequately     presented    in   the

materials      before     this   court     and    argument   would   not     aid   the

decisional process.



                                                                             AFFIRMED




                                            2